           Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 1 of 20



 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
11
12   MONY SINGH, individually and on            )   Case No.
13   behalf of all others similarly situated,   )
                                                )   CLASS ACTION
14   Plaintiff,                                 )
15                                              )   COMPLAINT FOR VIOLATIONS
            vs.                                 )   OF:
16
                                                )
17                                              )   1. NEGLIGENT VIOLATIONS OF
                                                       THE TELEPHONE CONSUMER
18   FREEDOM MORTGAGE                           )      PROTECTION ACT [47 U.S.C.
     CORPORATION; and DOES 1                    )      §227 ET SEQ.]
19   through 10, inclusive,                     )   2. WILLFUL VIOLATIONS OF THE
                                                       TELEPHONE CONSUMER
20                                              )      PROTECTION ACT [47 U.S.C.
     Defendant(s).                              )      §227 ET SEQ.]
21                                                  3. CONSUMER LEGAL REMEDIES
                                                )
                                                       ACT [CALIFORNIA CIVIL
22                                              )      CODE §§ 1750 ET SEQ.]
23
                                                )
                                                )   DEMAND FOR JURY TRIAL
24                                              )
25
26          Plaintiff, MONY SINGH (“Plaintiff”), on behalf of himself and all others
27   similarly situated, alleges the following upon information and belief based upon
28   personal knowledge:


                                   CLASS ACTION COMPLAINT
                                              -1-
           Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 2 of 20



 1                                 NATURE OF THE CASE
 2         1.        Plaintiff brings this action for himself and others similarly situated
 3   seeking damages and any other available legal or equitable remedies resulting from
 4   the illegal actions of FREEDOM MORTGAGE CORPORATION (“Defendant”),
 5   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 6   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 7   U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 8         2.        Furthermore, Plaintiff brings this action for himself and others
 9   similarly situated seeking damages and any other available legal or equitable
10   remedies for Defendants’ violations of California’s Consumer Legal Remedies
11   Act, California Civil Code §§ 1750 et seq., which protects consumers such as
12   Plaintiff from misleading business and advertising practices.
13                                JURISDICTION & VENUE
14         3.        Jurisdiction is proper under 28 U.S.C. § 1331 because this action arises
15   under a Federal Question, namely the Telephone Consumer Protection Act, 47
16   U.S.C. § 227, et seq.. Plaintiffs also seek up to $1,500.00 in damages for each call
17   in violation of the TCPA, which, when aggregated among a proposed class in the
18   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both federal question jurisdiction and the damages threshold under the
20   Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
21   jurisdiction.

22         4.        Venue is proper in the United States District Court for the Eastern

23   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does

24   business within the state of California and Plaintiff resides within this District.

25
                                            PARTIES

26
           5.        Plaintiff, MONY SINGH (“Plaintiff”), is a natural person residing in

27
     Lathrop, California and is a “person” as defined by 47 U.S.C. § 153 (39), and is a

28
     consumer.



                                     CLASS ACTION COMPLAINT
                                                -2-
           Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 3 of 20



 1         6.     Defendant,      of   FREEDOM         MORTGAGE           CORPORATION
 2   (“Defendant”) is a home mortgage company, and is a “person” as defined by 47
 3   U.S.C. § 153 (39).
 4         7.     The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12         8.     Plaintiff is informed and believes that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                              FACTUAL ALLEGATIONS
19         9.     In or around April of 2020, Plaintiff’s home loan with Caliber Home
20   Loans was purchased by Defendant.
21         10.    Beginning in or around April of 2020, Defendant contacted Plaintiff

22   on his cellular telephone ending in -9266, in an effort to sell or solicit its services.

23         11.    Defendant called Plaintiff on his cellular telephone from phone

24   numbers confirmed to belong to Defendant, including without limitation (855) 411-

25
     2372 and (877) 839-6910.

26
           12.    Plaintiff asked Defendant numerous times to cease calling him.

27
           13.    However, Plaintiff’s repeated efforts to get Defendant to cease its

28
     automated barrage of solicitations were to no avail, and Defendant continued to



                                   CLASS ACTION COMPLAINT
                                              -3-
           Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 4 of 20



 1   harass and annoy him with calls.
 2         14.    Defendant used an “automatic telephone dialing system”, as defined
 3   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
 4   business services.
 5         15.    Defendant’s calls constituted calls that were not for emergency
 6   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 7         16.    Defendant’s calls were placed to telephone number assigned to a
 8   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 9   pursuant to 47 U.S.C. § 227(b)(1).
10         17.    In addition, on at least one occasion, Plaintiff answered the telephone
11   and told Defendant to stop calling him. Accordingly, Defendant never received
12   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
13   dialing system or an artificial or prerecorded voice on her cellular telephone
14   pursuant to 47 U.S.C. § 227(b)(1)(A).
15         18.    Plaintiff alleges upon information and belief, including without
16   limitation his experiences as recounted herein, especially his experience of being
17   called after expressly requesting that Defendant cease all calls to him, that
18   Defendant lacks reasonable policies and procedures to avoid the violations of the
19   Telephone Consumer Protection act herein described.
20         19.    Furthermore, Defendant put Plaintiff on a differed payment plan
21   without Plaintiff’s authorization or request, contrary to Defendant’s representations

22   of initial loan agreement, in an attempt to require Plaintiff to pay more in interest

23   to Defendant. Plaintiff had never missed a payment or paid beyond the payment

24   due date, and thus had no reason to want to switch his loan payment plan.

25
           20.    During Defendant’s aforementioned calls to Plaintiff, Defendant

26
     repeatedly demanded that Plaintiff agree to a lower interest rate on Plaintiff’s

27
     mortgage, which would add an additional six thousand dollars ($6,000) to the

28
     balance of three hundred thousand dollars ($300,000) that Plaintiff owes on the



                                   CLASS ACTION COMPLAINT
                                              -4-
           Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 5 of 20



 1   loan, and thus economically benefit Defendant.
 2         21.    Plaintiff informed Defendant’s agents that he was not interested in the
 3   interest rate modification, but Defendant’s agents continued to harass Plaintiff.
 4         22.    The aforementioned actions were misleading and outright deceptive.
 5         23.    Defendant omitted the fact that Plaintiff’s loan payment plan would
 6   be altered without his authorization or request, and that Plaintiff would be harassed
 7   to modify the interest rate of his loan.
 8         24.    Defendant’s omissions and representations about its home loans are
 9   material to Plaintiff’s decision to transact with Defendant. That is, had Plaintiff
10   known that Defendant would alter his loan payment plan and harass him to modify
11   the loans interest rates, Plaintiff would not have transacted with Defendant.
12         25.    Furthermore, Plaintiff had no reasonable opportunity to uncover such
13   deception prior to transacting with Defendant.
14         26.    The conduct described herein amount to numerous violations of
15   California’s Consumer Legal Remedies Act and the TCPA, and for such violations,
16   Plaintiff here and now seeks remediation of all of Defendants’ wrongful acts in the
17   form of all due and proper legal and equitable relief.
18                                CLASS ALLEGATIONS
19         27.    Plaintiff brings this action individually and on behalf of all others
20   similarly situated, as a member the three proposed classes (hereafter, jointly, “The
21   Classes”). The class concerning the ATDS claim for no prior express consent
22   (hereafter “The ATDS Class”) is defined as follows:
23
                  All persons within the United States who received any
24                solicitation/telemarketing   telephone   calls    from
25
                  Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
26                system or an artificial or prerecorded voice and such
27                person had not previously consented to receiving such
                  calls within the four years prior to the filing of this
28                Complaint.


                                   CLASS ACTION COMPLAINT
                                              -5-
          Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 6 of 20



 1
 2
           28.     The class concerning the ATDS claim for revocation of consent, to the

 3
     extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined

 4
     as follows:

 5                 All persons within the United States who received any
 6                 solicitation/telemarketing     telephone      calls    from
                   Defendant to said person’s cellular telephone made
 7
                   through the use of any automatic telephone dialing
 8                 system or an artificial or prerecorded voice and such
 9
                   person had revoked any prior express consent to receive
                   such calls prior to the calls within the four years prior to
10                 the filing of this Complaint.
11
12         29.     The class concerning the CLRA claim (hereafter “The CLRA Class”)
13   is defined as follows:
                   All consumers within California, who, between the
14
                   applicable statute of limitations and the present, whose
15                 loan payment plan was altered by Defendant without
                   authorization or request.
16
17
           30.     Plaintiff represents, and is a member of, The ATDS Class, consisting
18
     of all persons within the United States who received any solicitation telephone calls
19
     from Defendant to said person’s cellular telephone made through the use of any
20
     automatic telephone dialing system or an artificial or prerecorded voice and such
21
     person had not previously not provided their cellular telephone number to
22   Defendant within the four years prior to the filing of this Complaint.
23         31.     Plaintiff represents, and is a member of, The ATDS Revocation Class,
24   consisting of all persons within the United States who received any
25   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
26   telephone made through the use of any automatic telephone dialing system or an
27   artificial or prerecorded voice and such person had revoked any prior express
28   consent to receive such calls prior to the calls within the four years prior to the


                                   CLASS ACTION COMPLAINT
                                              -6-
           Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 7 of 20



 1   filing of this Complaint.
 2          32.    Plaintiff represents, and is a member of, The CLRA Class, consisting
 3   of all consumers, within California who, between the applicable statute of
 4   limitations and the present, were put on a deferred payment plan by Defendant
 5   without authorization or request, or who were harassed by Defendant to modify the
 6   interest rate of their loan.
 7          33.    Defendant, its employees and agents are excluded from The Classes.
 8   Plaintiff does not know the number of members in The Classes, but believes the
 9   Classes members number in the thousands, if not more. Thus, this matter should
10   be certified as a Class Action to assist in the expeditious litigation of the matter.
11          34.    The Classes are so numerous that the individual joinder of all of its
12   members is impractical. While the exact number and identities of The Classes
13   members are unknown to Plaintiff at this time and can only be ascertained through
14   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
15   The Classes includes thousands of members. Plaintiff alleges that The Classes
16   members may be ascertained by the records maintained by Defendant.
17          35.    Plaintiff and members of The ATDS Class and The ATDS Revocation
18   Class were harmed by the acts of Defendant in at least the following ways:
19   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
20   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
21   members to incur certain charges or reduced telephone time for which Plaintiff and

22   ATDS Class and ATDS Revocation Class members had previously paid by having

23   to retrieve or administer messages left by Defendant during those illegal calls, and

24   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class

25
     members.

26
            36.    Plaintiff and members of The CLRA Class were harmed by the acts

27
     of Defendant in at least the following ways: Defendant illegally altered the payment

28
     plans of Plaintiff and CLRA Class Members, thus causing Plaintiff and CLRA



                                    CLASS ACTION COMPLAINT
                                               -7-
          Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 8 of 20



 1   Class members to incur greater interest payments.
 2         37.    Common questions of fact and law exist as to all members of The
 3   ATDS Class which predominate over any questions affecting only individual
 4   members of The ATDS Class. These common legal and factual questions, which
 5   do not vary between ATDS Class members, and which may be determined without
 6   reference to the individual circumstances of any ATDS Class members, include,
 7   but are not limited to, the following:
 8                a.     Whether, within the four years prior to the filing of this
 9                       Complaint, Defendant made any telemarketing/solicitation call
10                       (other than a call made for emergency purposes or made with
11                       the prior express consent of the called party) to a ATDS Class
12                       member using any automatic telephone dialing system or any
13                       artificial or prerecorded voice to any telephone number
14                       assigned to a cellular telephone service;
15                b.     Whether Plaintiff and the ATDS Class members were damaged
16                       thereby, and the extent of damages for such violation; and
17                c.     Whether Defendant should be enjoined from engaging in such
18                       conduct in the future.
19         38.    As a person that received numerous telemarketing/solicitation calls
20   from Defendant using an automatic telephone dialing system or an artificial or
21   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting

22   claims that are typical of The ATDS Class.

23         39.    Common questions of fact and law exist as to all members of The

24   ATDS Revocation Class which predominate over any questions affecting only

25
     individual members of The ATDS Revocation Class. These common legal and

26
     factual questions, which do not vary between ATDS Revocation Class members,

27
     and which may be determined without reference to the individual circumstances of

28
     any ATDS Revocation Class members, include, but are not limited to, the



                                   CLASS ACTION COMPLAINT
                                              -8-
          Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 9 of 20



 1   following:
 2                a.     Whether, within the four years prior to the filing of this
 3                       Complaint, Defendant made any telemarketing/solicitation call
 4                       (other than a call made for emergency purposes or made with
 5                       the prior express consent of the called party) to an ATDS
 6                       Revocation Class member, who had revoked any prior express
 7                       consent to be called using an ATDS, using any automatic
 8                       telephone dialing system or any artificial or prerecorded voice
 9                       to any telephone number assigned to a cellular telephone
10                       service;
11                b.     Whether Plaintiff and the ATDS Revocation Class members
12                       were damaged thereby, and the extent of damages for such
13                       violation; and
14                c.     Whether Defendant should be enjoined from engaging in such
15                       conduct in the future.
16         40.    As a person that received numerous telemarketing/solicitation calls
17   from Defendant using an automatic telephone dialing system or an artificial or
18   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
19   is asserting claims that are typical of The ATDS Revocation Class.
20         41.    Common questions of fact and law exist as to all members of The
21   CLRA Class which predominate over any questions affecting only individual

22   members of The CLRA Class. These common legal and factual questions, which

23   do not vary between CLRA Class members, and which may be determined without

24   reference to the individual circumstances of any CLRA Class members, include,

25
     but are not limited to, the following:

26
                  a.     Whether Defendant engaged in unlawful, unfair, or deceptive

27
                         business practices in altering the payment plans of Plaintiff and

28
                         other CLRA Class Members without authorization or request,



                                    CLASS ACTION COMPLAINT
                                               -9-
          Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 10 of 20



 1                        and harassing Plaintiff and other CLRA Class Members to
 2                        modify their loan interest rates;
 3                  b.    Whether Defendant made misrepresentations with respect to the
 4                        its loans to consumers;
 5                  c.    Whether Defendant profited from putting Plaintiff and other
 6                        CLRA Class Members on a deferred payment plan and
 7                        harassing Plaintiff and other CLRA Class Members to modify
 8                        their loan interest rates;
 9                  d.    Whether Defendant violated Cal. Civ. C. §1750 et seq.;
10                  e.    Whether Plaintiff and the CLRA Class Members are entitled to
11                        equitable and/or injunctive relief;
12                  f.    Whether Defendant’s unlawful, unfair, and/or deceptive
13                        practices harmed Plaintiff and the CLRA Class Members; and
14                  g.    The method of calculation and extent of damages for Plaintiff
15                        and the CLRA Class Members.
16            42.   As a person whose loan payment plan was altered by Defendant
17   without authorization or request and who was harassed by Defendant to modify the
18   interest rate of his loan, Plaintiff is asserting claims that are typical of The CLRA
19   Class.
20            43.   Plaintiff will fairly and adequately protect the interests of the members
21   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of

22   class actions.

23            44.   A class action is superior to other available methods of fair and

24   efficient adjudication of this controversy, since individual litigation of the claims

25
     of all Classes members is impracticable. Even if every Classes member could

26
     afford individual litigation, the court system could not. It would be unduly

27
     burdensome to the courts in which individual litigation of numerous issues would

28
     proceed. Individualized litigation would also present the potential for varying,



                                    CLASS ACTION COMPLAINT
                                              -10-
           Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 11 of 20



 1   inconsistent, or contradictory judgments and would magnify the delay and expense
 2   to all parties and to the court system resulting from multiple trials of the same
 3   complex factual issues. By contrast, the conduct of this action as a class action
 4   presents fewer management difficulties, conserves the resources of the parties and
 5   of the court system, and protects the rights of each Classes member.
 6          45.   The prosecution of separate actions by individual Classes members
 7   would create a risk of adjudications with respect to them that would, as a practical
 8   matter, be dispositive of the interests of the other Classes members not parties to
 9   such adjudications or that would substantially impair or impede the ability of such
10   non-party Class members to protect their interests.
11          46.   Defendant has acted or refused to act in respects generally applicable
12   to The Classes, thereby making appropriate final and injunctive relief with regard
13   to the members of the Classes as a whole.
14                             FIRST CAUSE OF ACTION
15          Negligent Violations of the Telephone Consumer Protection Act
16                                 47 U.S.C. §227 et seq.
17          47.   Plaintiff repeats and incorporates by reference into this cause of
18   action the allegations set forth above at Paragraphs 1-42.
19          48.   The foregoing acts and omissions of Defendant constitute numerous
20   and multiple negligent violations of the TCPA, including but not limited to each
21   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.

22          49.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et

23   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory

24   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

25
            50.   Plaintiff and the Class members are also entitled to and seek

26
     injunctive relief prohibiting such conduct in the future.

27
     ///

28
     ///



                                  CLASS ACTION COMPLAINT
                                            -11-
            Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 12 of 20



 1                           SECOND CAUSE OF ACTION
 2   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 3                                 47 U.S.C. §227 et seq.
 4           51.   Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above at Paragraphs 1-42.
 6           52.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple knowing and/or willful violations of the TCPA, including but not
 8   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 9   seq.
10           53.   As a result of Defendant’s knowing and/or willful violations of 47
11   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
12   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
13   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
14           54.   Plaintiff and the Class members are also entitled to and seek
15   injunctive relief prohibiting such conduct in the future.
16                             THIRD CAUSE OF ACTION
17                      Violation of Consumer Legal Remedies Act
18                              Cal. Civ. Code § 1750 et seq.
19           55.   Plaintiff repeats and incorporates by reference into this cause of
20   action the allegations set forth above at Paragraphs 1-42
21           56.   Defendant’s actions as detailed above constitute a violation of the

22   Consumer Legal Remedies Act, Cal. Civ. Code §1770 to the extent that Defendant

23   violated the following provisions of the CLRA:

24                 a.    Representing that goods or services have sponsorship,

25
                         approval, characteristics, ingredients, uses, benefits, or

26
                         quantities which they do not have or that a person has a

27
                         sponsorship, approval, status, affiliation, or connection which

28
                         he or she does not have. Cal. Civ. Code § 1770(5);



                                  CLASS ACTION COMPLAINT
                                            -12-
          Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 13 of 20



 1                b.     Representing that goods or services are of a particular standard,
 2                       quality, or grade, or that goods are of a particular style or
 3                       model, if they are of another. Cal. Civ. Code § 1770(7);
 4                c.     Advertising goods or services with intent not to sell them as
 5                       advertised; Cal. Civ. Code §1770(9);
 6                d.     Representing that a transaction confers or involves rights,
 7                       remedies, or obligations which it does not have or involve, or
 8                       which are prohibited by law; Cal. Civ. Code §1770(14); and
 9                e.     Representing that the subject of a transaction has been supplied
10                       in accordance with a previous representation when it has not;
11                       Cal. Civ. Code §1770(16);
12         57.    On or about August 20, 2020, through his Counsel of record, using
13   certified mail with a return receipt requested, Plaintiff served Defendant with
14   notice of its violations of the CLRA, and asked that Defendant correct, repair,
15   replace or otherwise rectify the goods and services alleged to be in violation of the
16   CLRA; this correspondence advised Defendant that they must take such action
17   within thirty (30) calendar days, and pointed Defendant to the provisions of the
18   CLRA that Plaintiff believes to have been violated by Defendant. This letter is
19   attached hereto as Exhibit A.
20                                PRAYER FOR RELIEF
21   WHEREFORE, Plaintiff requests judgment against Defendant for the following:

22                             FIRST CAUSE OF ACTION

23          Negligent Violations of the Telephone Consumer Protection Act

24                                   47 U.S.C. §227 et seq.

25
                 • As a result of Defendant’s negligent violations of 47 U.S.C.

26
                  §227(b)(1), Plaintiff and the Class members are entitled to and

27
                  request $500 in statutory damages, for each and every violation,

28
                  pursuant to 47 U.S.C. 227(b)(3)(B); and



                                  CLASS ACTION COMPLAINT
                                            -13-
           Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 14 of 20



 1              • Any and all other relief that the Court deems just and proper.
 2                          SECOND CAUSE OF ACTION
 3   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 4                                47 U.S.C. §227 et seq.
 5              • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 7                and request treble damages, as provided by statute, up to $1,500, for
 8                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 9                U.S.C. §227(b)(3)(C); and
10              • Any and all other relief that the Court deems just and proper.
11                           THIRD CAUSE OF ACTION
12                     Violation of Consumer Legal Remedies Act
13                             Cal. Civ. Code § 1750 et seq.
14              • An order requiring Defendant at its own cost, to notify all Class
15                Members of the unlawful and deceptive conduct herein
16              • All reasonable and necessary attorneys’ fees and costs provided by
17                statute, common law or the Court’s inherent power;
18              • Pre- and post-judgment interest; and
19              • All other relief, general or special, legal and equitable, to which
20                Plaintiff and Class Members may be justly entitled as deemed by the
21                Court.

22   ///

23   ///

24   ///

25
     ///

26
     ///

27
     ///

28
     ///



                                 CLASS ACTION COMPLAINT
                                           -14-
     Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 15 of 20



 1                             JURY DEMAND
 2    58.   Pursuant to her rights under the Seventh Amendment to the United
 3          States Constitution, Plaintiff demands a jury on all issues so triable.
 4
 5    Respectfully Submitted this 20th day of August, 2020.
 6                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                              By: /s/ Todd M. Friedman
                                  Todd M. Friedman
 8                                Law Offices of Todd M. Friedman
 9                                Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            CLASS ACTION COMPLAINT
                                      -15-
     Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 16 of 20



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                                EXHIBIT A
11
                              CLRA LETTER
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                          CLASS ACTION COMPLAINT
                                    -16-
        Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 17 of 20
             Law Offices of Todd M. Friedman, P.C.
                               ATTORNEYS FOR CONSUMERS
                                  21550 Oxnard St., Ste 780
                                  Woodland Hills, CA 91367
                                   323-306-4234 Toll Free
                                   866-633-0228 Facsimile
                                      California Office
                                     www.toddflaw.com

                                                                   Writer licensed in:
E-mail: tfriedman@toddflaw.com                                     California
                                                                   Pennsylvania
                                                                   Illinois
August 20, 2020

Via Certified U.S. Mail
Freedom Mortgage Corporation
c/o C T Corporation System
818 West Seventh St., Suite 930
Los Angeles, CA 90017

     Confidential Settlement Communication Pursuant to FRE 408 and CEC 1152 and
          Notice of Violations of CLRA Pursuant to Cal. Civ. Code §§1782(a)(2)

Re: Mony Singh individually, and on behalf of all others similarly situated v.
Freedom Mortgage Corporation; and DOES 1-10, inclusive

To Whom It May Concern:

        Please be advised that our office represents Mony Singh (“Plaintiff”), and other similarly
situated individuals, in pursuing class action wide legal claims against Freedom Mortgage
Corporation (“Defendant”) for violations of the Consumer Legal Remedies Act (“CLRA”).

        Having been formally notified of our representation, we respectfully demand you not
contact our client for any reason. Instead, please direct all future contact and correspondence to
this office. We reserve the right to seek injunctive relief against you should you fail to honor
these directives.

        The purpose of this letter is to advise your company of its violations and to quickly
resolve the matter of my client’s right to compensation for the same, without resorting to
expensive and unnecessary litigation. Before additional damages accrue, including needless
attorney fees, we should work together expeditiously to correct the inequity that occurred in
connection with your company’s handling of the matters detailed below. Thus, please accept this
correspondence as notice pursuant to the CLRA, of violations thereof. Be advised, you have
thirty (30) calendar days from the date of receipt of this notice, to correct, repair, replace, or
otherwise rectify the goods or services alleged to be in violation of § 1770 of the CLRA, as
further outlined below.

       Please review the violations set forth below and contact our offices immediately, to
discuss settlement.


Facts
                                                1
      Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 18 of 20



        In or around April of 2020, Plaintiff’s home loan with Caliber Home Loans was
purchased by Defendant. Following Defendant’s purchase of Plaintiff’s loan, Defendant began
calling Plaintiff repeatedly, demanding that Plaintiff agree to a lower interest rate on Plaintiff’s
mortgage. Such modification would add an additional six thousand dollars ($6,000) to the
balance of three hundred thousand dollars ($300,000) that Plaintiff owed on the loan, and thus
economically benefit Defendant. Plaintiff informed Defendant’s agents that he was not interested
in the interest rate modification, but Defendant’s agents continued to harass Plaintiff. In addition,
Defendant put Plaintiff on a differed payment plan without Plaintiff’s authorization or request,
contrary to Defendant’s representations of initial loan agreement, in an attempt to require
Plaintiff to pay more in interest to Defendant. Plaintiff had never missed a payment or paid
beyond the payment due date, and thus had no reason to want to switch his loan payment plan.

        Defendant’s aforementioned actions were misleading, and outright deceptive. Defendant
omitted that Plaintiff’s loan payment plan would be altered without his authorization or request,
and that Plaintiff would be harassed to modify the interest rate of his loan. Defendant’s
omissions and representations about its home loans are material to Plaintiff’s decision to transact
with Defendant. That is, had Plaintiff known that Defendant would alter his loan payment plan
and harass him to modify the loans interest rates, Plaintiff would not have transacted with
Defendant. Furthermore, Plaintiff had no reasonable opportunity to uncover such deception prior
to transacting with Defendant.

       Plaintiff has been harmed as an actual and proximate result of Defendant’s omissions and
deception, and he therefore requests recompense as stated in this letter.

CLRA (Cal. Civ. Code §1750 et seq.) Violations

       Among other things, the CLRA prohibits the following “unfair methods of competition
and unfair or deceptive acts or practices undertaken by any person in a transaction to result or
which results in the sale or lease of goods or services” to a consumer:

   1. Representing that goods or services have sponsorship, approval, characteristics,
      ingredients, uses, benefits, or quantities which they do not have or that a person has a
      sponsorship, approval, status, affiliation, or connection which he or she does not have.
      Cal. Civ. Code § 1770(5);

   2. Representing that goods or services are of a particular standard, quality, or grade, or that
      goods are of a particular style or model, if they are of another. Cal. Civ. Code §1770(7)

   3. Advertising goods or services with intent not to sell them as advertised; Cal. Civ. Code
      §1770(9);

   4. Representing that a transaction confers or involves rights, remedies, or obligations which
      it does not have or involve, or which are prohibited by law; - Cal. Civ. Code §1770(14);

   5. Representing that the subject of a transaction has been supplied in accordance with a
      previous representation when it has not. Cal. Civ. Code §1770(16)
                                                 2
      Case 2:20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page 19 of 20



        Further, under the CLRA, a consumer may recover actual damages, an order enjoining
any such practices that are prohibited by the CLRA, restitution of property, punitive damages,
civil penalties, and reasonably attorney’s fees and costs. Cal. Civ. Code §§1780, et seq..

        By engaging in the conduct detailed above, Defendant violated Sections §1770(5), (7),
(9), (14), and (16) of the CLRA, thereby entitling Plaintiff to attorney’s fees and costs, and actual
and punitive damages.


Class Potential

        At this stage, Defendant’s fraudulent and deceptive business practices, and violations of
both California and federal law, have impacted thousands of consumers throughout the state of
California and/or the nation. Thus, we anticipate a either a state and/or nation-wide class of
thousands of consumers whom Matthew Steiner will more than adequately represent. The
conduct detailed above is systematic in nature. Thus, certifying a class will be very
straightforward. Upon certifying a class, we will seek not only actual damages, but punitive
damages and statutory damages, in addition to attorney’s fees and costs. Defendant is facing
seven-figure liability, at the very least.


Demand

        Ultimately, I am sure you can appreciate the need to address this issue with my clients
and the need to avoid unnecessary litigation. My client, too, appreciates the hardships of
protracted litigation. Therefore, we are willing today to settle this matter outside litigation, if you
contact our office immediately upon receipt of this letter.

       If you chose to ignore this letter seeking settlement, then we will have no choice but to
pursue my client’s CLRA claims, among others, in a court of law. Please be advised that if such
circumstances should arise, my demand shall be deemed withdrawn upon the filing of our
complaint. Again, we hope that this can be avoided.


Best regards,




Todd M. Friedman, Esq.
Attorney at Law




                                                  3
20-cv-01676-JAM-CKD Document 1 Filed 08/21/20 Page
